Per Curiam.
Defendant, found guilty by a district court jury of receiving or concealing stolen property, Minn. St. 1971, § 609.53, and sentenced by the trial court to a maximum indeterminate prison sentence of not more than 10 years and a fine of $10,000, appeals pro se from judgment of conviction, making numerous contentions including: (1) that the information was ambiguous and confusing; (2) that the trial court erred in admitting wiretap evidence; (3) that the trial court improperly admitted evidence seized pursuant to a search warrant; (4) that the trial court erred in admitting evidence of retail market value of stolen goods; (5) that there was insufficient evidence that certain of the property was stolen; (6) that the state illegally used paid informers to entrap him; and (7) that the state knowingly used perjured testimony to convict him.
We have reviewed the record carefully and discern no error. See, State v. Peterson, 266 Minn. 77, 83, 123 N. W. 2d 177, 182 (1963).
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.